Van Brunt, P. J. (dissenting):
I dissent from the conclusion arrived at by Mr. Justice Patterson. I am of the opinion that the question is to be considered as; though ancillary testamentary letters had been takén out. If such. *579were the case there is no doubt but that the executor would not only have the right, but it would be his duty, to apply the money in bank to the payment of the debts rather than allow the creditor to resort to the collaterals held by him, and I can see no reason why such an executor could not'in the course of administration determine which and what securities should be sold to pay debts in case the cash on hand was not sufficient for the purpose. He could certainly not be compelled to resort to a particular security because it was not subject to taxation. It seems to me that we must assume that he would pursue that course of administration which would be the least burdensome to the estate, and that would be, all other things being equal, to apply taxable securities for the payment of debts and retain the others for distribution.
Order modified as directed m opinion, and as modified affirmed, without costs.